WILLIAM A. CULPEPPER, Judge Pro Tem.
This is the companion case of Sudduth v. State of Louisiana, Department of Transportation and Development, 619 So.2d 618 (La.App. 3rd Cir.1993), in which a separate decision is being rendered by us this day. In addition to the issues raised in the companion case, the Joneses appealed, seeking an amendment of the trial court judgment to include the trial court’s award for Claude Jones’s pain and suffering and his medical expenses.
In its written reasons for judgment, the trial court awarded Jones’s survivors $100,-000 for the pain and suffering he encountered after the accident until his death. The trial court also awarded $62,354.85 for the medical expenses incurred for Claude Jones as a result of the accident. However, in the trial court judgment these items of damages are not included.
When it is clear that the trial court has made an award and has failed to include that award in its formal judgment, we can amend the judgment to recognize the items of damages which were inadvertently omitted. Hebert v. Hebert, 351 So.2d 1199 (La.1977). Accordingly, we will amend the judgment of the trial court to make these awards to the survivors of Claude Jones.
For the foregoing reasons, the judgment of the trial court is amended to award the survivors of Claude Jones $100,000 for his pain and suffering and $62,354.85 for the medical expenses he incurred as a result of the accident. Accordingly, paragraphs II, III, and IV of the judgment are recast as follows:
II. IN FAVOR OF MATILDA JONES against the STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, in the full sum of ONE HUNDRED SEVENTY SEVEN THOUSAND EIGHT HUNDRED THIRTY ONE AND 21/100 DOLLARS ($177,831.21), together with interest thereon from date of judicial demand until paid.
III. IN FAVOR OF LAWRENCE JONES and against defendant, the STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, in the full sum of FIFTY SEVEN THOUSAND NINE HUNDRED TWENTY SIX AND 88/100 ($57,926.88) DOLLARS, together with interest thereon from date of judicial demand until paid.
IV. IN FAVOR OF DOROTHY SIMMONS AND against the STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, in the full sum of SIXTY NINE THOUSAND FOUR HUNDRED FORTY AND 33/100 ($69,-440.33) DOLLARS, together with interest thereon from the date of judicial demand until paid.
*628In all other respects, the judgment of the trial court is affirmed. Costs of this appeal are assessed to the State of Louisiana, Through the Department of Transportation and Development.
AMENDED AND AFFIRMED AS AMENDED.